This case involves the same question as the case bearing the same title and numbered in this court No. 2516 (ante, p. 277, [175 P. 905].) For the reasons given in the opinion affirming the judgment in that case, the judgment in this case is also affirmed.
A petition for a rehearing of this cause was denied by the district court of appeal on October 25, 1918, and a petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on November 21, 1918. *Page 783